          Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 1 of 14



     LUKE A. BUSBY, ESQ
1    Nevada Bar No. 10319
     LUKE ANDREW BUSBY, LTD.
2    316 California Ave # 82
3    Reno, Nevada 89509
     O: 775.453.0112
4    luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for Plaintiff
5
     Sarah Grady*                            David B. Owens*
6    Loevy & Loevy                           Loevy & Loevy
     311 N. Aberdeen St., 3rd Fl.            100 S. King St., St. 100
7    Chicago, IL 60607                       Seattle, WA 98104
     O: 312.243.5900                         O: 312-243-5900
8    sarah@loevy.com                         david@loevy.com
9    *Verified petitions for permission to practice forthcoming
     Counsel for Plaintiff Craig Farah, Personal Representative
10   of the Estate of Nicholas Farah

11
                        IN THE UNITED STATES DISTRICT COURT
12                           FOR THE DISTRICT OF NEVADA

13   CRAIG FARAH, Personal
     Representative of the ESTATE OF
14   NICHOLAS FARAH,
15                Plaintiff,
16                vs.                                No. 2:20-cv-00604
17
     LAS VEGAS METROPOLITAN
18   POLICE DEPARTMENT; RICHARD                      PLAINTIFF’S UNOPPOSED
     NEWMAN; SAMUEL MENDOZA;                         MOTION FOR LEAVE TO FILE
19   AARON MOSELY; JEREMY                            INSTANTER VERIFIED PETITION
     STEWART; CHRISTY SNAPP;                         FOR DAVID OWENS AND MOTION
20   GABRIEL VILLANUEVA; KIM SOFFE;                  FOR EXTENSION OF TIME TO
     and COLLIN PETRIELIUS,                          FILE VERIFIED PETITION FOR
21                                                   SARAH GRADY
                  Defendants.
22
23
24
25         Now comes Plaintiff, Craig Farah, as Personal Representative of the Estate

26   of Nicholas Farah, by and through his undersigned counsel, and respectfully

27   requests that this Court permit Plaintiff’s attorney, David Owens, leave to file his

28   verified petition for permission to practice in this case instanter. Plaintiff further


                                                 1
          Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 2 of 14




1    requests an extension of time to June 11 to file Sarah Grady’s verified petition for
2    permission to practice in this case. In support of his requests, Plaintiff states as
3    follows:
4          1.     Plaintiff has filed a 42 U.S.C. § 1983 lawsuit against the Las Vegas
5    Metropolitan Police Department and others over the death of his son, Nicholas
6    Farah, at the Clark County Detention Center (CCDC) on March 31, 2019. Dkt. 1.
7          2.     Plaintiff is represented in this lawsuit by David Owens and Sarah
8    Grady at Loevy & Loevy, a civil rights law firm headquartered in Chicago. They are
9    not licensed to practice law in the State of Nevada, but are working with the
10   undersigned as Designated Resident Nevada Counsel for Plaintiff.
11         3.     This Court previously ordered counsel to file verified petitions by May
12   16, 2020. Dkt. 3. Unfortunately, because of difficulties due to the COVID-19
13   pandemic, and uncertainty regarding counsel’s ability to obtain the required
14   notarization of the verified petitions while under stay-at-home orders, counsel was
15   unable to file their petitions by the May 16 deadline.
16         4.     Counsel has since resolved these issues, and been able to begin
17   completing the verified petitions. Accordingly, Plaintiff has attached to this motion
18   the required verified petition for permission to practice in this case for David
19   Owens. Ex. A.
20         5.     Unfortunately, Sarah Grady’s verified petition is not yet complete, as
21   she is still waiting to receive a certificate of good standing from the State of New
22   York, one of the two states where she is licensed to practice law. Accordingly,
23   Plaintiff respectfully requests a brief extension of time, up to and including June 11,
24   to provide Ms. Grady’s verified petition.
25         6.     Counsel for Plaintiff has conferred with counsel for the Defendants
26   (excepting Defendant Collin Petrielius who has not yet been served). Counsel for
27   Defendants report that they do not oppose Plaintiff’s request.
28


                                                 2
          Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 3 of 14




1          WHEREFORE, Plaintiff respectfully requests that this Court permit
2    Plaintiff’s attorney, David Owens, leave to file his verified petition for permission to
3    practice in this case instanter, and to permit Plaintiff’s attorney, Sarah Grady, a
4    brief extension of time to June 11 to file her verified petition for permission to
5    practice.
6    Dated:       May 28, 2020
                                                    Respectfully submitted,
7
                                                    CRAIG FARAH
8
9                                                   By: /s/ Luke A Busby
                                                    Designated Resident Nevada Counsel
10                                                  for Plaintiff

11   LUKE A. BUSBY, ESQ
     Nevada Bar No. 10319
12   LUKE ANDREW BUSBY, LTD.
     316 California Ave # 82
13   Reno, Nevada 89509
     O: 775.453.0112
14   luke@lukeandrewbusbyltd.com
15   Designated Resident Nevada Counsel for Plaintiff

16   Sarah Grady*                            David B. Owens*
     Loevy & Loevy                           Loevy & Loevy
17   311 N. Aberdeen St., 3rd Fl.            100 S. King St., St. 100
     Chicago, IL 60607                       Seattle, WA 98104
18   O: 312.243.5900                         O: 312-243-5900
     sarah@loevy.com                         david@loevy.com
19   *Verified petitions for permission to practice forthcoming
     Counsel for Plaintiff Craig Farah, Personal Representative
20   of the Estate of Nicholas Farah
21
22                              CERTIFICATE OF SERVICE

23          I, Luke A. Busby, an attorney, hereby certify that on May 27, 2020, I filed
     the foregoing via CM/ECF, which effected service on all counsel of record. I further
24   certify that I will ensure that Defendant Collin Petrielius receives a copy of the
     foregoing at the time that he is served with notice of this lawsuit pursuant to Rule 4
25   of the Federal Rules of Civil Procedure.
26
27                                                  /s/ Luke A Busby
                                                    Designated Resident Nevada Counsel
28                                                  for Plaintiff


                                                3
            Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 4 of 14



     LUKE A. BUSBY, ESQ
1    Nevada Bar No. 10319
     LUKE ANDREW BUSBY, LTD.
2    316 California Ave # 82
3    Reno, Nevada 89509
     O: 775.453.0112
4    luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for Plaintiff
5
     Sarah Grady*                            David B. Owens*
6    Loevy & Loevy                           Loevy & Loevy
     311 N. Aberdeen St., 3rd Fl.            100 S. King St., St. 100
7    Chicago, IL 60607                       Seattle, WA 98104
     O: 312.243.5900                         O: 312-243-5900
8    sarah@loevy.com                         david@loevy.com
9    *Verified petitions for permission to practice forthcoming
     Counsel for Plaintiff Craig Farah, Personal Representative
10   of the Estate of Nicholas Farah

11
                         IN THE UNITED STATES DISTRICT COURT
12                            FOR THE DISTRICT OF NEVADA

13   CRAIG FARAH, Personal
     Representative of the ESTATE OF
14   NICHOLAS FARAH,
15                 Plaintiff,
16                 vs.                              No. 2:20-cv-00604
17
     LAS VEGAS METROPOLITAN
18   POLICE DEPARTMENT; RICHARD                     PLAINTIFF’S LIST OF EXHIBITS
     NEWMAN; SAMUEL MENDOZA;                        FOR UNOPPOSED MOTION FOR
19   AARON MOSELY; JEREMY                           LEAVE TO FILE INSTANTER
     STEWART; CHRISTY SNAPP;                        VERIFIED PETITION FOR DAVID
20   GABRIEL VILLANUEVA; KIM SOFFE;                 OWENS AND MOTION FOR
     and COLLIN PETRIELIUS,                         EXTENSION OF TIME TO
21                                                  FILE VERIFIED PETITION FOR
                   Defendants.                      SARAH GRADY
22
23
24
25
      No.       Description
26
27    A         David Owens Verified Petition

28


                                                1
          Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 5 of 14




1    Dated:       May 28, 2020
2                                                  Respectfully submitted,
3                                                  CRAIG FARAH
4
                                                   By: /s/ Luke A Busby
5                                                  Designated Resident Nevada Counsel
                                                   for Plaintiff
6
     LUKE A. BUSBY, ESQ
7    Nevada Bar No. 10319
     LUKE ANDREW BUSBY, LTD.
8    316 California Ave # 82
     Reno, Nevada 89509
9    O: 775.453.0112
10   luke@lukeandrewbusbyltd.com
     Designated Resident Nevada Counsel for Plaintiff
11
     Sarah Grady*                            David B. Owens*
12   Loevy & Loevy                           Loevy & Loevy
     311 N. Aberdeen St., 3rd Fl.            100 S. King St., St. 100
13   Chicago, IL 60607                       Seattle, WA 98104
     O: 312.243.5900                         O: 312-243-5900
14   sarah@loevy.com                         david@loevy.com
     *Verified petitions for permission to practice forthcoming
15   Counsel for Plaintiff Craig Farah, Personal Representative
16   of the Estate of Nicholas Farah

17
18                             CERTIFICATE OF SERVICE

19          I, Luke A. Busby, an attorney, hereby certify that on May 27, 2020, I filed
     the foregoing via CM/ECF, which effected service on all counsel of record. I further
20   certify that I will ensure that Defendant Collin Petrielius receives a copy of the
     foregoing at the time that he is served with notice of this lawsuit pursuant to Rule 4
21   of the Federal Rules of Civil Procedure.
22
23                                                 /s/ Luke A Busby
24                                                 Designated Resident Nevada Counsel
                                                   for Plaintiff
25
26
27
28


                                               2
Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 6 of 14




                  Exhibit A
      Verified Petition of David Owens
Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 7 of 14




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA

                                                          20-cvcv-604
Craig Farah, Personal Representative of the
Estate of Nicholas Farah
                                                   VERIFIED PETITION FOR
                                                   PERMISSION TO PRACTICE
                                                   IN THIS CASE ONLY BY
                                                   ATTORNEY NOT ADMITTED
                                                   TO THE BAR OF THIS COURT
LVPMD, et al.,                                     AND DESIGNATION OF
                                                   LOCAL COUNSEL




                  David Owens



                                         Loevy & Loevy

                                         100 S. King Street #100-748

                   Seattle                               Washington      98104

           312-243-5900                         david@loevy.com



              Plaintiff, Craig Farah
Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 8 of 14



                                   5/9/2013

                                                                     Illinois




                  State of California                1/13/2011        275030
               State of Washington                    9/5/2018        53856
            7th Circuit Court of Appeals             5/11/2011         none
         US District Court for the ND Illinois        5/9/2013         none
         US District Court for the ND Indiana         1/11/2013        none
         US District Court for the CD Illinois        7/18/2014         none
          US District Court for the ND Ohio           1/25/2015         none
        US District Court for the WD Wisconsin         8/7/2015         none
          US District Court of ED Wisconsin           6/23/2017          none
           US District Court for the SD Texas         11/23/2015        none
            Central District of Califronia             1/14/2016       none
            Western District of Washington              9/5/2018        none
             5th Circuit Court of Appeals               10/30/2018      none
              9th Circuit Court of Appeals               9/26/2018     none




 none




                                                 2
Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 9 of 14




none




none




       8/26/2016      Woods v. Reno        US District Court of NV   Granted
       8/28/2019     Lobato v. LVMPD       US District Court of NV   Granted




                                       3
Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 10 of 14
Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 11 of 14




                                  10319         luke@lukeandrewbusbyltd.com




            18th day of June, 2020.
Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 12 of 14
Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 13 of 14
Case 2:20-cv-00604-RFB-VCF Document 18 Filed 06/19/20 Page 14 of 14
